          Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 1 of 39




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JANICE BAILEY,                            )
                                          )
          Plaintiff,                      )
                                          )
v.                                        )       Case No. 2:17-cv-732-RAH-WC
                                          )                   (WO)
DAS NORTH AMERICA, INC.,                  )
                                          )
          Defendant.                      )

                       MEMORANDUM OPINION AND ORDER

     I.      INTRODUCTION

          Plaintiff Janice Bailey (“Bailey” or “Plaintiff”) claims she suffered race and

national origin discrimination and retaliation during her short, three-week

employment with Defendant DAS North America, Inc. (“DAS”), an automotive

parts supplier located in Montgomery, Alabama. Bailey brings federal claims

against DAS under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et

seq., and Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981, and a

separate state law claim for negligent and wanton hiring, training and supervision.

          On September 7, 2018, DAS moved for summary judgment, (Doc. 30), on all

counts in the Complaint, (Doc. 1), claiming that Bailey, an African American

female, was not the victim of racial or national origin discrimination or retaliation.

DAS also argued that Bailey had failed to exhaust her administrative remedies for


                                              1
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 2 of 39




her race discrimination claim, that she did not suffer any adverse employment

actions with respect to her race and national origin, and that she was not retaliated

against when she was terminated by her supervisor, also an African American

female.

      Bailey has filed a response, (Doc. 36), and DAS has filed a reply, (Doc. 37).

For the reasons discussed below, the Court finds that summary judgment is due to

be granted in favor of DAS on all claims in the Complaint.

      II.    JURISDICTION AND VENUE

      Subject matter jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343 as to

Bailey’s federal causes of action. This Court has supplemental jurisdiction as to

Bailey’s state law claim pursuant to 28 U.S.C. § 1367. The parties do not contest

personal jurisdiction or venue, and there are adequate allegations to support both.

See 28 U.S.C. § 1391.

      III.   STANDARD OF REVIEW

      Summary judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a). Under Rule 56, the Court must award summary

judgment, after adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an element essential

to that party’s case and upon which that party will bear the burden of proof at trial.


                                          2
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 3 of 39




Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the

initial burden of proving the absence of a genuine issue of material fact. Id. at 323.

The burden then shifts to the nonmoving party, who is required to “go beyond the

pleadings” to establish that there is a “genuine issue for trial.” Id. at 324 (citation

and internal quotation marks omitted).

      At the summary judgment stage, the Court must construe the evidence and all

reasonable inferences arising from it in the light most favorable to the non-moving

party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986). Factual disputes are resolved in the non-

moving party’s favor when there is sufficient competent evidence supporting the

non-moving party’s version of the disputed facts. See Pace v. Capobianco, 283 F.3d

1275, 1276, 1278 (11th Cir. 2002). However, “mere conclusions and unsupported

factual allegations are legally insufficient to defeat a summary judgment motion.”

Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005) (citing Bald Mountain Park,

Ltd. v. Oliver, 863 F.2d 1560, 1563 (11th Cir. 1989)). Further, “[a] mere ‘scintilla’

of evidence supporting the opposing party’s position will not suffice; there must be

enough of a showing that the jury could reasonably find for that party.” Walker v.

Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citing Anderson, 477 U.S. at 252).

      A dispute about a material fact is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S.


                                          3
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 4 of 39




at 248. The non-movant “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). Rather, the non-movant must present

“affirmative evidence” of material factual conflicts to defeat a properly supported

motion for summary judgment. Anderson, 477 U.S. at 257. If the non-movant's

response consists of nothing more than conclusory allegations, the court must enter

summary judgment for the party seeking it. See Holifield v. Reno, 115 F.3d 1555,

1565, n. 6 (11th Cir. 1997); Harris v. Ostrout, 65 F.3d 912 (11th Cir. 1995).

      On the other hand, if there is a conflict in the evidence, “the [plaintiff's]

evidence is to be believed and all justifiable inferences are to be drawn in his favor.”

Anderson, 477 U.S. at 255; Molina v. Merritt & Furman Ins. Agency, 207 F.3d 1351,

1356 (11th Cir. 2000). Once the nonmoving party has responded to the motion for

summary judgment, the Court must grant summary judgment if there remains no

genuine issue of material fact and the moving party is entitled to judgment as a matter

of law. FED. R. CIV. P. 56(c).

      IV.    BACKGROUND

      DAS is an automobile parts manufacturer located in Montgomery, Alabama.

(Doc. 32-1, pp. 11-12.) In January 2017, Bailey, an African American female, was

contacted by Tyiesha Wooten, the head of the Human Resources Division (HR) at




                                           4
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 5 of 39




DAS, about an open position in HR. (Doc. 32-1, pp. 10-11.) Like Bailey, Wooten

is African American. (Doc. 32-1, p. 12.)

      Bailey participated in two interviews in late January for the job, the first with

Wooten and LaBrittany Hill (the employee she was replacing) on January 24, 2017.

(Doc. 32-1, p. 9.) During the interview process, Bailey was told that the position’s

(HR Specialist) job duties included clerical tasks and “catering” to the Korean

employees of DAS. (Doc. 32-1, pp. 9-11.) Specifically, Wooten allegedly stated that

“we are here to cater to the Koreans only; to include running to Walmart, the Korean

store, and for whatever they need.” (Doc. 32-12, p. 4.)

      Bailey later discovered that “catering” also entailed purchasing food items for

a separate breakroom that Korean employees utilized, (Doc. 32-1, pp. 11, 13-14),

and assisting newly-arrived employees from South Korea with securing their

accommodations, (Doc. 32-1, p. 14).

      Bailey also learned from Hill that “Koreans are number one” at DAS and that

since Bailey was not Korean, Bailey should not “expect to get any good treatment

or any special treatment or anything.” (Doc. 32-1, pp. 28-29.) Hill also warned

Bailey that, among other things, Wooten was “not so kind” to human resources

employees. (Doc. 32-1, p. 28.)

      Three days later on January 27, 2017, Bailey interviewed with Wooten again

and then was hired into the HR Specialist position. (Doc. 32-1, p. 14.)


                                           5
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 6 of 39




      Not long into her employment, Bailey observed several things of concern to

her. For example, Bailey was a smoker and, to access the designated smoking area

at the DAS facility, she like other employees used a door in the main breakroom to

enter the outside smoking area. (Doc. 32-1, p. 15.) While a key card was not required

to exit the building, a key card was required to re-enter. (Docs. 32-1, p. 15; 32-2, p.

19.) To re-enter the building, employees without key cards had to enter through the

front entrance. (Doc. 32-1, p. 15.) Most employees, including Bailey, did not have

a key card, but most managers and maintenance workers did. (Doc. 32-2, p. 19.)

Bailey claims that two non-manager Korean employees had cards. (Doc. 32-1, pp.

16, 50.) Bailey requested a key card for herself, but Wooten told her that such key

cards were reserved for managers. (Doc 32-1, p. 16.)

      Also, under the terms of the DAS dress code policy, employees were

prohibited from wearing jeans at work. (Doc. 32-6, p. 2.) While Bailey never wore

jeans to work, she observed a Korean employee wearing jeans almost daily. (Doc.

32-1, pp. 18-19.) Bailey never alerted any of her supervisors to the dress code

violation. (Doc. 32-1, p. 19.)

      But this lawsuit is not about perceived unfairness; instead, it is about Bailey’s

relationship with Wooten, which was problematic at the outset. For example, at an

off-site lunch during Bailey’s first week on the job, Wooten remarked that “plenty

of b—s want my job but they know not to f--- with me ‘cause I am crazy.’” (Docs.


                                          6
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 7 of 39




32-1, p. 19; 32-12, p. 4.) Bailey thought the statement was unprofessional and

concerning because she did not know to whom the statement was directed, whether

to her or anyone else. (Docs. 32-1, p. 20; 32-12, p. 4.)

      Wooten also required Bailey to perform menial tasks that Bailey thought

Wooten could have performed herself. This included for example a demand by

Wooten that Bailey come into Wooten’s office, open the file cabinet, look for a

folder, and read aloud a social security number contained in the folder. (Docs. 32-1,

p. 24; 32-9, p. 7.) On another occasion, Wooten told Bailey to come into her office

to shred a document. (Doc. 32-9, p. 7.)

      Bailey and Wooten’s relationship turned sour when, during week two,

Wooten tasked Bailey with making flyers for a company meeting. (Docs. 32-1, p.

20; 32-3, p. 15.) Wooten made Bailey revise the flyers on at least two occasions

because the flyers were not completed to Wooten’s satisfaction. (Docs. 32-1, pp.

20-21; 32-3, pp. 13, 15.)

      Bailey’s next assignment—to put together display boards for a client visit—

faired no better. Bailey asked Wooten the purpose of the display boards, to which

Wooten replied, “you don’t need to know all that; you just need to do what I tell

you.” (Doc. 32-12, p. 4.) Wooten instructed the HR staff to complete the boards by

2:00 PM that day in time for the client’s visit that afternoon. (Doc. 32-3, p. 16.) The

boards were to display photographs of the employees who worked on the production


                                          7
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 8 of 39




lines. HR was tasked with this assignment because HR kept the employee

photographs on file. (Doc. 32-3, p. 16.)

      Wooten told the HR staff they would need to work through lunch, if necessary,

to complete the project. (Doc. 32-3, p. 17.) Bailey left for lunch anyway despite

Wooten’s instructions. (Id.) According to Wooten, when she saw Bailey’s display

boards, the boards were completed incorrectly, contained poorly cut out

photographs, omitted other photographs, and contained improperly affixed reference

numbers. (Doc. 32-3, p. 18.) Staff had to correct Bailey’s errors while Bailey was

out to lunch. (Docs. 32-2, pp. 18-19; 32-3, p. 18.)

      Wooten texted photos of the deficient work product to Bailey and also called

Bailey on the phone saying, “this is trash, you didn’t put any effort into this,” which

to Bailey felt like she was being berated. (Doc. 32-12, p. 5.)

      That Friday afternoon, following a 4:00 PM employee meeting, Wooten

called Bailey into her office to discuss Bailey’s work performance. (Doc. 32-1, p.

24.) Wooten criticized Bailey’s work on the flyers, calling them “trashy” and

“unprofessional.” (Id.) Wooten also told Bailey that she had “no sense of urgency,”

and that “any time I, Tyiesha Wooten, tell you to do something, you need to jump.”

(Doc. 32-12, p. 5.) In response, Bailey said the two of them should start fresh and

try to get to know each other better. (Id.) Wooten replied that “I don’t need to get to

know you. You need to get to know me. You’re here to do what I tell you.” (Id.)


                                           8
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 9 of 39




Wooten then told Bailey to go home for the weekend and decide if she wanted to

keep her job. (Docs. 32-12, p. 6; 32-1, p. 24.)

      After the meeting, Bailey emailed Wooten’s supervisor, James Uhm. In the

email, Bailey requested a meeting because she believed Wooten intended to

terminate her. (Doc. 32-10, p. 2). Uhm did not reply. (Doc. 32-1, p. 31.)

      That same afternoon, after speaking with plant manager, Patrick Kurdziel,

Wooten decided to terminate Bailey when she returned to work the following

Monday. (Doc. 32-3, pp. 31, 32.)

      The following Monday morning, Bailey texted Uhm again in an effort to

schedule a meeting. (Docs. 32-1, p. 31; 32-11, p. 2.) This time, Uhm replied and

instructed Bailey to come see him at 8:30 AM. (Doc. 32-11, p. 3.)

      When Bailey sat down at her desk that morning, Wooten entered Bailey’s

office and kicked a box containing a Pitney Bowes postage machine. (Id.) Wooten

then asked why the Pitney Bowes machine had not been put together. Bailey replied

that Wooten herself had told Bailey to hold off putting the machine together but that

she would be happy to complete the task after her meeting with Mr. Uhm. (Doc. 32-

3, p. 34.) Wooten asked Bailey what she had been doing that morning, and Bailey

explained that she had been putting together employee files. (Doc. 32-1, p 32.)

According to Bailey, Wooten then snatched the files out of Bailey’s hand and asked

what Bailey had done to prepare the files, to which Bailey explained she was


                                          9
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 10 of 39




checking online to make sure the files were complete. (Id.) Bailey also claims that

Wooten made aggressive gestures and yelled during this interaction. (Doc. 32-12, p.

7.) Eventually, Wooten “stormed” out of Bailey’s office. (Id.)

      Bailey then met with Uhm. At the meeting, Bailey explained that she felt

threatened by Wooten’s behavior, including that morning’s recent incident. (Doc.

32-1, p. 34.) Bailey also stated that Wooten’s behavior had been an ongoing

problem. (Id.) Bailey said she felt “singled out” by Wooten and that Wooten was

creating a “hostile work environment.” (Id.) Bailey explained that she felt physically

threatened by Wooten because of Wooten’s yelling, body language (leaning over

Bailey’s desk while yelling at her), and kicking of the Pitney Bowes box. (Id.)

      During the meeting, Uhm said that Wooten had been with the company since

its Montgomery facility had opened and that if Bailey wanted to make accusations

about Wooten, she needed to present proof such as a recording or a picture. (Doc.

32-1, p. 45.) Uhm also said that DAS has “demanding clients” and that “sometimes

we respond in an aggressive manner” because of the pressure. (Doc. 32-12, p. 8.)

Bailey asked Uhm if it would be permissible to go home to give Wooten time to cool

off. (Doc. 32-1, p. 34.) Uhm replied that Bailey could do whatever she wanted. (Id.)

      Bailey returned to her office from the meeting, and five minutes later, Wooten

entered with a box in her hand, telling Bailey that her services were no longer needed

and that she needed to pack her things. (Doc. 32-1, p. 35.) Bailey asked if she could


                                         10
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 11 of 39




speak to Uhm about this, and Wooten replied “you are not going anywhere to tell

nobody nothing. You are going out the door!” (Doc. 32-12, p. 8.)

      Alesia Simmons, a co-worker, overheard the commotion and “ran out of the

office for fear of what might have happened.” (Id.) Wooten continued her tirade,

stating “you haven’t done nothing all morning but you want to have a meeting,”

leading Bailey to believe that Wooten was angry about Bailey’s meeting with Uhm.

(Id.) Bailey then was escorted off the property by DAS security, with Wooten

yelling “thanks for three weeks of nothing.” (Doc. 32-12, p. 9.)

      After leaving the premises, Bailey sent a text message to Uhm, telling him

that she had been terminated and that she felt this was retaliation by Wooten. (Doc.

35-5, p. 3.) Uhm sent a reply text message stating that he did not discuss their

morning meeting with Wooten. (Doc. 35-5, pp. 3-4.)

      Bailey filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (EEOC) on July 13, 2017. (Docs. 1-1, p. 2; 32-1, p. 9.) On

the charge, Bailey checked the boxes for “retaliation” and “national origin”, but she

did not check the box for “race.” (Id.) Bailey subsequently received a right to sue

letter from the EEOC, (Doc. 1-2, p. 9), and filed suit on October 25, 2017.

      IV. ANALYSIS

      Bailey asserts that she suffered discrimination based on her race and national

origin in violation of Title VII, race discrimination in violation of Section 1981, and


                                          11
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 12 of 39




retaliation in violation of Title VII and Section 1981. Finally, Bailey asserts a state

law claim for negligent hiring and retention of Wooten. DAS argues that it is due

summary judgment on all claims.

    A. Bailey Exhausted Her Administrative Remedies with the EEOC

      DAS first argues that Bailey failed to exhaust her administrative remedies

concerning her race discrimination claims because she failed to check the “race” box

on her EEOC charge and never used the word “race” in her summary narrative.

(Docs. 1-1, p. 2; 1-2.) DAS also points out that when it raised this issue in its

summary judgment motion, Bailey failed to address the issue in her response,

thereby implicitly acknowledging that summary judgment is due to be granted.

      As the Eleventh Circuit has held, “the scope of a judicial complaint is defined

by the scope of the EEOC investigation that ‘can reasonably be expected to grow

out of the charge of discrimination.’” Baker v. Buckeye Cellulose Corp., 856 F.2d

167, 169 (11th Cir. 1988) (quoting Sanchez v. Standard Brands, Inc., 431 F.2d 455,

466 (5th Cir. 1970)). The purpose of the exhaustion requirement under Title VII is

to notify the defendant of the allegations and to give the EEOC “the first opportunity

to investigate the alleged discriminatory practices to permit it to perform its role in

obtaining voluntary compliance and promoting conciliation efforts.” Green v. Elixir

Ind., Inc., 407 F.3d 1163, 1167 (11th Cir. 2005). Thus, “[n]o action alleging a

violation of Title VII may be brought unless the alleged discrimination has been


                                          12
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 13 of 39




made the subject of a timely-filed EEOC charge.” Thomas v. Miami Dade Public

Health Trust, 369 F. App’x 19, 22 (11th Cir. 2010) (quoting A.M. Alexander v.

Fulton County, Georgia, 207 F.3d 1303, 1332 (11th Cir. 2000) (overruled on other

grounds by Manders v. Lee, 338 F.3d 1304, 1328 n. 52 (11th Cir. 2003)). While the

scope of an EEOC charge should be liberally construed, the proper inquiry is

whether the claims in a judicial complaint are like, related to, or grow out of the

allegations contained in the EEOC charge. Gregory v. Georgia Dep’t of Corrections,

355 F.3d 1277, 1280 (11th Cir. 2004)(finding that a claim of retaliation based on

race and sex discrimination is inextricably intertwined with the EEOC charge

alleging race and sex discrimination).

       True enough, a plaintiff cannot raise “[a]llegations of new acts of

discrimination” in her judicial complaint. Wu v. Thomas, 863 F.2d 1543, 1547 (11th

Cir. 1989). However, “a charging party's failure to check the appropriate box on the

EEOC charge of discrimination form indicating what [s]he believes to be the basis

for the discrimination (i.e. race, color, sex, disability, retaliation, national origin,

age, or religion) does not bar the plaintiff from litigating a claim so long as the factual

allegations in the EEOC charge are sufficient.” Houston v. Army Fleet Services LLC,

509 F.Supp.2d 1033, 1042 (M.D. Ala. 2007) (citing Sanchez, 431 F.2d at 462-63)

(“we decline to hold that the failure to place a check mark in the correct box is a fatal

error.”).


                                            13
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 14 of 39




       After due consideration, the Court declines to dismiss the race discrimination

claim on this basis. In particular, the Court finds that Bailey’s race and national

origin claims are inextricably intertwined, largely identical, and primarily based on

Bailey’s status as an African American. See Bullard v. OMI Ga., Inc., 640 F.2d 632,

634 (5th Cir. 1981) (“[W]hen dealing with employment discrimination related to

racial discrimination as to be indiscernible ... The line between national origin

discrimination and racial discrimination is an extremely difficult one to trace”).1

       In short, while Bailey carries the burden of satisfying the exhaustion of

remedies requirement and fails to address this issue in her responsive brief, the Court

cannot find as a matter of law that DAS is entitled to summary judgment on

exhaustion grounds.

    B. Bailey’s Title VII and § 1981 Discrimination Claims

       1. Differentiating Between Bailey’s National Origin and Race
          Discrimination Claims

       In Counts I, II, III, IV and V of her Complaint, Bailey claims that she suffered

discrimination and retaliation based on her race and national origin. Bailey states

that her national origin claim emanates from her “African descent”, although Bailey

was born in the United States and has resided in the United States her entire life.


1
 In Bonner v. City of Prichard, Alabama, the Eleventh Circuit adopted as binding all Fifth Circuit
decisions prior to the close of business on September 30, 1981. 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).


                                               14
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 15 of 39




(Doc. 32-1, p. 13.) It is impossible to discern from the record before the Court

whether Bailey claims her termination solely was the result of discrimination based

on national origin, race, or both.

       “[T]he      line    between discrimination based           on     ancestry     or    ethnic

characteristics, and discrimination based on place or nation of origin, is not a bright

one.” Saint Francis College v. Al-Khazraji, 481 U.S. 604, 614 (1987) (Brennan, J.,

concurring) (internal citations and quotations omitted). In some contexts, “national

origin’ discrimination is so closely related to racial discrimination as to be

indistinguishable.” Bullard, 640 F.2d at 634 (citations and quotations omitted). That

is the case here, and therefore the Court will proceed to analyze Bailey’s race and

national origin discrimination claims together.

       2. Bailey Did Not Suffer Discrimination Based Upon Her Race or
          National Origin

                 a. Bailey’s Single Motive Discrimination Claims Fail

       The Court examines Bailey’s Title VII and § 1981 claims in tandem2 because

they have the same requirements of proof and use the same analytical framework.



2
 The Court will treat the race and national origin claims as a single claim for race. However, the
Court recognizes that discrimination on the basis of national origin is not actionable under § 1981
See Tippie v. Spacelabs Med., Inc., 180 F. App'x 51, 56 (11th Cir. 2006) (“by its very terms, §
1981 applies to claims of discrimination based on race, not national origin”); Bullard, 640 F.2d at
634 (“The Supreme Court has stated in dicta that section 1981 relates primarily to racial claims ...
and this circuit has also stated that section 1981 does not encompass discrimination based solely
on national origin”) (citing Olivares v. Martin, 555 F.2d 1192, 1196 (5th Cir. 1977)).


                                                15
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 16 of 39




See Chapter 7 Trustee v. Gate Gourmet, Inc., 683 F.3d 1249, 1256-57 (11th Cir.

2012).

       Establishing a prima facie case for race discrimination under Title VII requires

showing that the employer acted with discriminatory intent. Hill v. MARTA, 841

F.2d 1533, 1538 (11th Cir. 1988). A plaintiff shows discrimination by presenting

direct evidence of discriminatory intent in the form of actions or remarks of the

employer reflecting a discriminatory attitude, or if she offers no direct evidence, the

plaintiff may rely on the combination of factors set forth in McDonnell Douglas

Corp. v. Green. Id. at 1539 (citing 411 U.S. 792, 802 (1973)).3

       Direct evidence is that which reflects “a discriminatory or retaliatory attitude

correlating to the discrimination or retaliation complained of by the employee.”

Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1358 (11th Cir. 1999).

Due to the “powerful” nature of direct evidence, the Eleventh Circuit has marked

severe limits for the kind of language that may be treated as direct evidence of

discrimination. Jones v. Bessemer Carraway Medical Center, 151 F.3d 1321, 1323

n.11 (11th Cir. 1998). Only the most blatant remarks, whose intent could be nothing

other than to discriminate based on a protected classification, consittute direct

evidence of discrimination. See Scott v. Suncoast Beverage Sales, Ltd., 295 F.3d


3
 A plaintiff can also show discriminatory intent through statistical evidence. Carter v. City of
Miami, 870 F.2d 578, 581 (11th Cir. 1989). Bailey has offered no such evidence.


                                              16
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 17 of 39




1223, 1227 (11th Cir. 2002). Evidence that is subject to more than one interpretation

does not constitute direct evidence. Taylor v. Runyon, 175 F.3d 861, 867 (11th Cir.

1999).

      Here, Bailey has not offered direct evidence of any race or national origin

discrimination. At best, the statements by Wooten and Hill regarding the better

treatment received by Koreans at DAS constitute circumstantial evidence of

discrimination because they are not discriminatory against Bailey’s own protected

characteristics. See Chambers v. Walt Disney World Co., 132 F. Supp. 2d 1356, 1364

(M.D. Fla. 2001). These statements would require the factfinder to infer that Wooten

eventually terminated Bailey’s employment because Bailey is not Korean, and that

is a far cry from the types of statements that qualify as direct evidence in this Circuit.

E.g., Earley v. Champion Int'l Corp., 907 F.2d 1077, 1081 (11th Cir. 1990) (a

company management memorandum stating “Fire Earley [the plaintiff]—he is too

old” is direct evidence of age discrimination).

      The Court next examines whether Bailey has offered circumstantial evidence

of discrimination. These types of claims are analyzed under the familiar McDonnell

Douglas burden shifting framework whereby “the plaintiff must first create an

inference of discrimination through [her] prima facie case.” Vessels v. Atlanta Indep.

Sch. Sys., 408 F.3d 763, 767 (11th Cir. 2005) (citing McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802 (1973)).


                                           17
    Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 18 of 39




      To establish a prima facie case of discrimination with circumstantial evidence,

Bailey must show: (1) she is a member of a protected class; (2) she was subjected to

an adverse employment action; (3) either she was replaced by a person outside her

protected class or a similarly situated employee outside her class was treated more

favorably; and (4) she was qualified to perform her job. Holifield v. Reno, 115 F.3d

1555, 1562 (11th Cir. 1997).

      DAS concedes that Bailey was a member of a protected class and that Bailey

was qualified. Thus, the Court will examine the other two prongs of the McDonnell

Douglas framework.

      As to the second prong, other than her termination, Bailey fails to point to any

other actionable adverse employment actions. Instead, she makes vague reference

to differential treatment between herself and unnamed Korean employees in general,

such as the denial of an access key card, Korean employees’ ability to wear jeans

despite an express dress code prohibition, and menial task assignments from

Wooten. But those are not actionable.

      A qualifying adverse employment action in the Title VII context “must in

some substantial way alter the employee’s compensation, terms, conditions, or

privileges of employment, deprive him or her of employment opportunities, or

adversely affect his or her status as an employee.” Crawford v. Carroll, 529 F.3d

961, 970 (11th Cir. 2008).


                                         18
    Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 19 of 39




      The favoritism shown toward Korean employees such as access key cards and

blue jeans do not alter Bailey’s compensation or terms, conditions or privileges of

employment and therefore are not actionable. See Cornell v. Brennan, 775 F. App'x

630, 632 (11th Cir. 2019) (uniforms); Embry v. Callahan Eye Found. Hosp., 147 F.

App'x 819, 828 (11th Cir. 2005) (eating at office, clocking in and out).

      The same is true to the extent Bailey finds fault with having to run errands for

Korean employees or completing menial tasks at the instruction of her supervisor,

Wooten. See McCone v. Pitney Bowes, Inc., 582 F. App'x 798, 799 (11th Cir. 2014)

(removal of amenities such as air conditioning, restrooms, microwave oven, and a

refrigerator not adverse employment actions); White v. Hall, 389 F. App'x 956, 960

(11th Cir. 2010) (assignment of more difficult work tasks was not adverse

employment action). These aspects of employment do not constitute actionable

employment actions either, especially under the undeveloped and specious facts

presented by Bailey.

      Moreover, it is axiomatic that Title VII “is not designed to make federal courts

sit as a super-personnel department that reexamines an entity's business decisions.”

Davis, 245 F.3d at 1244. Bailey’s complaints about key card access, the dress code,

errand running and completion of menial tasks ask the Court to do just that. See

Combs v. Plantation Patterns, 106 F.3d 1519, 1543 (11th Cir. 1997).




                                         19
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 20 of 39




      This leaves Bailey’s termination for discussion, which appears to be, based on

her summary judgment response, the primary focus of her lawsuit. (See Doc. 36, pp.

17-18.) Of course, job termination is an adverse employment action. Crawford v.

Carroll, 529 F.3d at 970 (adverse employment actions include “ultimate

employment decisions ... such as termination, failure to hire, or demotion”).

      Here, Bailey does not offer any evidence that she was replaced by a person of

a different protected class. See Maynard v. Bd. of Regents of Div. of Univs. of Fla.

Dep’t of Educ. ex rel. Univ. of S. Fla., 342 F.3d 1281, 1289 (11th Cir. 2003). Bailey

also does not offer evidence of another employee (comparator) who was treated

more favorably than her.

      As the Eleventh Circuit has noted, “(i)f a plaintiff fails to show the existence

of a similarly situated employee, summary judgment is appropriate where no other

evidence of discrimination is present.” Wilson v. B/E Aerospace, Inc., 376 F.3d

1079, 1092 (11th Cir. 2004) (citing Holifield, 115 F.3d at 1562).

      While Bailey vaguely references several unidentified Korean employees that

she claims were treated better than her, she does not offer any analysis of how they

were similarly situated to her, or even who they are, in the context of her termination.

Without more and without adequate argument, Bailey cannot raise a genuine issue

of material fact that these unidentified Korean employees are similarly situated “in

all material respects” to her. Lewis v. Union City, GA, 918 F.3d 1213, 1218 (11th


                                          20
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 21 of 39




Cir. 2019)(en banc); Wood v. Berryhill, No. 4:18-CV-558-RDP, 2019 WL 3413785,

at *6, n. 3 (N.D. Ala. July 29, 2019) (“Because Plaintiff’s briefs do not present

adequate argument on this issue, the court is under no obligation to consider it.”).

Accordingly, Bailey has failed to meet her burden of proof under McDonnell

Douglas as it concerns her termination.

      Nevertheless, establishing the elements of the McDonnell Douglas framework

“is not, and never was intended to be, the sine qua non for a plaintiff to survive a

summary judgment motion in an employment discrimination case.” Smith v.

Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). Rather, the plaintiff

will survive summary judgment if she presents circumstantial evidence that creates

a triable issue concerning the employer's discriminatory intent. Id. A triable issue of

fact exists if the record, viewed in a light most favorable to the plaintiff, presents a

“convincing mosaic” of circumstantial evidence that would allow a jury to infer

intentional discrimination by the decisionmaker. Id.

      Bailey’s case also fails under this form of analysis, especially as it concerns

her termination. Aside from the remarks she attributes to Wooten (an African

American also), Bailey offers no evidence that any other employee at DAS made

discriminatory statements or engaged in discriminatory actions regarding Bailey’s

protected class.




                                          21
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 22 of 39




      Bailey states that in her meeting with James Uhm, he repeatedly mentioned

that Bailey would need to provide better evidence of her mistreatment by Wooten.

Bailey also offers Wooten’s profane quip at an off-site lunch and Wooten’s repeated

criticisms of Bailey’s work, often done in a loud and threatening manner. While

Wooten’s actions would certainly make her a nightmare of a boss, they do not make

Wooten a discriminatory boss and certainly not in the context of Bailey’s termination

under the facts in this case.

      The Eleventh Circuit has rejected similarly tenuous evidence of

discrimination. See, e.g., Connelly v. Metro. Atlanta Rapid Transit Auth., 764 F.3d

1358, 1364–65 (11th Cir. 2014) (only evidence plaintiff presented that was “even

remotely race-related” were three incidents in which supervisor called herself “a

mean black b---h” and testimony that supervisor socialized with other black

employees, which together were insufficient to create a reasonable inference of

racial discrimination.); Moultrie v. Georgia Dep't of Corr., 703 F. App'x 900, 907

(11th Cir. 2017) (plaintiff’s generalized and nonspecific complaints that white

employees received better treatment were insufficient to show convincing mosaic);

see also Wood v. Bailey-Harris Const. Co., No. 2:11-CV-136-WHA, 2012 WL

3069949, at *5 (M.D. Ala. July 27, 2012).




                                         22
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 23 of 39




      Bailey’s evidence is similarly weak here, and thus Bailey has failed to

demonstrate that DAS terminated Bailey’s employment based on a prohibited

discriminatory basis under the McDonnell Douglas analysis.

             b. Bailey’s Mixed Motive Discrimination Claim Also Fails

      Bailey also advocates for application of the mixed motive standard for proving

discrimination based on circumstantial evidence, it appears that Bailey somewhat

mixes the single motive and mixed motive analysis. (Doc. 36, p. 17.) But to be fair,

Bailey’s Complaint takes no position as to whether she is advancing a single-motive

or mixed-motive discrimination claim either. Therefore, the Court will assume that

Bailey has asserted both and will examine the merits in turn. See Williams v. Fla.

Atl. Univ., 728 F. App'x 996, 999 (11th Cir. 2018).

      The Court first notes that the Supreme Court recently held that a mixed-motive

or motivating factor theory does not apply to § 1981 claims. Comcast Corp. v. Nat'l

Ass'n of African Am.-Owned Media, 140 S. Ct. 1009 (2020). In Comcast Corp., the

Supreme Court concluded that “(t)o prevail [on a Section 1981 claim], a plaintiff

must initially plead and ultimately prove that, but for race, it would not have suffered

the loss of a legally protected right.” Id. (emphasis added). Therefore, this Court

conducts its mixed-motive analysis solely in regard to Bailey’s Title VII claim.

      “[A]n adverse employment action motivated by both legal and illegal reasons

constitutes actionable discrimination under Title VII.” Quigg v. Thomas Cty. Sch.


                                          23
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 24 of 39




Dist., 814 F.3d 1227, 1236 (11th Cir. 2016) (citing Price Waterhouse v. Hopkins,

490 U.S. 228 (1989)). A plaintiff “can succeed on a mixed-motive claim by showing

that illegal bias,” such as bias based on race or national origin, “was a motivating

factor for an adverse employment action, ‘even though other factors also motivated’

the action.” Quigg, 814 F.3d at 1235 (quoting 42 U.S.C. § 2000e–2(m)). A plaintiff

“can prove a mixed-motive case with direct or circumstantial evidence.” Id. at 1237

(citing Desert Palace, Inc. v. Costa, 539 U.S. 90, 101-02 (2003)).

      Courts do not apply the McDonnell Douglas framework to evaluate a mixed-

motive claim at the summary judgment stage. Quigg, 814 F.3d at 1238. Rather, “[t]o

avoid summary judgment, a plaintiff raising a mixed-motive claim must offer

evidence sufficient to convince a jury that: (1) the [employer] took an adverse

employment action against [her]; and (2) a protected characteristic was a motivating

factor for the [employer]’s adverse employment action.” Bowen v. Manheim

Remarketing, Inc., 882 F.3d 1358, 1364 (11th Cir. 2018) (quoting Quigg, 814 F.3d

at 1239) (internal quotation marks omitted). “In other words, the court must

determine whether the plaintiff has presented sufficient evidence for a reasonable

jury to conclude, by a preponderance of the evidence, that [her protected

characteristic] was a motivating factor for [an] adverse employment decision.”

Quigg, 814 F.3d at 1239 (internal quotation marks omitted) (bracketed text in

original).


                                        24
       Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 25 of 39




        To begin, as previously stated, job termination is obviously an adverse

employment action. The Court therefore must examine whether race or national

origin were motivating factors for Bailey’s termination.

        Based on the record, Bailey’s proffered evidence fails to create a genuine issue

of material fact that DAS actually relied on Bailey’s race or national origin

terminating Bailey. See Quigg, 814 F.3d at 1241. Bailey has alleged that Wooten

(the decisionmaker) made statements suggestive of impermissible bias. According

to Bailey, Wooten told her that the job of the HR employees was to “cater” to Korean

employees. (Doc. 32-12, p. 4.) Bailey does not otherwise assert that Wooten made

any statement that her termination occurred because she was not Korean, let alone

that she was being terminated because of one of Bailey’s protected characteristics.

The question is whether the Korean favoritism comment during her interview

process several weeks before her termination provides enough circumstantial

evidence to get Bailey past summary judgment. See Quigg, 814 F.3d at 1239. It does

not.

        As the Court already explained, none of the circumstantial evidence Bailey

has presented shows that Wooten’s decision to terminate Bailey was due to

discriminatory bias. See Martin v. Shelby Cty. Bd. of Educ., 756 F. App'x 920, 924

(11th Cir. 2018); Quigg, 814 F.3d at 1239. This is especially true when Wooten was

an African American female, like Bailey. Bailey simply did not present any facts or


                                           25
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 26 of 39




evidence to indicate that her race or national origin impacted Wooten’s decision to

terminate her employment. Wooten’s comments about catering to the Koreans are

much more akin to “stray remarks at the workplace.” See Price Waterhouse, 490

U.S. at 251; Quigg, 814 F.3d at 1242.

      Wooten may have been uncivil, unpleasant, unprofessional and a horrible

boss, but that does not make her a discriminatory one. E.g., Barnette v. Fed. Exp.

Corp., 491 F.App'x 176, 183 (11th Cir. 2012) (“Although the record may

demonstrate that [the plaintiff’s supervisor] was offensive and had conducted

himself inappropriately, or could be an unpleasant supervisor, there is little to show

that gender discrimination motivated the termination of [the plaintiff]”); Hudson v.

Norfolk S. Ry. Co., 209 F.Supp.2d 1301, 1316 n.19 (N.D. Ga. 2001) (“Title VII,

however, certainly does not prohibit all behavior an employee may find to be

unpleasant or annoying.”).

      As a result, Bailey has failed to provide sufficient evidence for a reasonable

jury to find that her race or national origin were a factor in her termination. See

Quigg, at 1239.

             3.    Bailey Was Not Subject to a Discriminatory Hostile Work
                   Environment

      Because Bailey used the words “hostile work environment” in her meeting

with Uhm and alleges in her Complaint that she was “harassed” based upon her race



                                         26
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 27 of 39




and national origin, (Docs. 1, pp. 6-7; 32-1, p. 34), Bailey apparently asserts that she

has raised a hostile work environment claim.

      DAS claims that, under Fed. R. Civ. P. 8(a)(2), Bailey has failed to give DAS

fair notice that she was making such a claim in her Complaint. (Doc. 31, p. 29.) See

Fikes v. City of Daphne, 79 F.3d 1079, 1082 (11th Cir. 1996) (the pleader must

present his claims “discretely and succinctly, so that his adversary can discern what

he is claiming and frame a responsive pleading, the court can determine which facts

support which claims and whether the plaintiff has stated any claims upon which

relief can be granted, and, at trial, the court can determine that evidence which is

relevant and that which is not.”) (citing T.D.S. v. Shelby Mut. Ins. Co., 760 F.2d

1520, 1543 n. 14 (11th Cir. 1985) (Tjoflat, J., dissenting); cf. Nurse v. City of

Alpharetta, 775 F. App'x 603, 607 (11th Cir. 2019)).

      To be sure, Bailey’s Complaint contains six counts, none of which assert a

claim for a hostile work environment. Bailey could have asserted such a claim and

done so in a separate count so that DAS could discern what she is claiming, and

thereby frame a responsive pleading. E.g., Palmer v. Albertson's LLC, 418 F. App'x

885, 889 (11th Cir. 2011). She did not, and accordingly DAS is entitled to summary

judgment to the extent Bailey is attempting to advance a hostile work environment

claim in this case. See Palmer, 418 F. App'x at 889; Cheney v. Fulton Cty., Georgia,

No. 1:14-cv-02009-ELR, 2016 WL 8315429, at *1 (N.D. Ga. Sept. 6, 2016).


                                          27
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 28 of 39




      Nevertheless, even if Bailey had properly asserted such a claim in her

Complaint, DAS is still due summary judgment.               To plead a hostile work

environment claim, a plaintiff must allege that (1) she belongs to a protected class,

(2) she has been subjected to unwelcomed harassment, (3) the harassment was based

on a protected characteristic of the employee, (4) the harassment was sufficiently

severe or pervasive to alter the terms and conditions of her employment, and (5) the

employer is liable for the harassment. Miller v. Kenworth of Dothan, Inc., 277 F.3d

1269, 1275 (11th Cir. 2002). “A hostile work environment claim under Title VII is

established upon proof that ‘the workplace is permeated with discriminatory

intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the

conditions of the victim's employment and create an abusive working

environment.’” Miller, 277 F.3d at 1275 (citing Harris v. Forklift Systems, Inc., 510

U.S. 17, 21 (1993)).

      “Conduct that is not severe or pervasive enough to create an objectively

hostile or abusive work environment—an environment that a reasonable person

would find hostile or abusive—is beyond Title VII's purview.” Harris, 510 U.S. at

21. A court must consider the following factors in evaluating whether conduct is

severe or pervasive enough to create an objectively hostile or abusive work

environment: “(1) the frequency of the conduct; (2) the severity of the conduct; (3)

whether the conduct is physically threatening or humiliating, or a mere offensive


                                           28
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 29 of 39




utterance; and (4) whether the conduct unreasonably interferes with the employee's

job performance.” Miller, 277 F.3d at 1276. Courts must employ common sense and

carefully consider social context when determining whether a plaintiff has alleged

facts that a jury could reasonably find created an objectively hostile or abusive work

environment. See Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 81 (1998).

      The conduct that Bailey complains of here does not trigger Title VII’s scrutiny

by a long shot. The Eleventh Circuit has examined and rejected hostile environment

claims with far worse allegations. See McCann v. Tillman, 526 F.3d 1370 (11th

Cir. 2008) (white supervisor using racist language about employee did not create

hostile work environment); Barrow v. Ga. Pac. Corp., 144 F. App'x 54, 57–58 (11th

Cir. 2005) (presence of racist symbols and use of racial slur by supervisor did not

constitute hostile work environment); Murphy v. City of Aventura, 383 F. App'x 915,

918 (11th Cir. 2010) (supervisor’s remarks that plaintiff was a “dumb s--t,” “stupid

f--k,” and “dumb f--k,” fell “under the rubric of general vulgarity that Title VII does

not regulate.”); McCann v. Tillman, 526 F.3d 1370, 1378-79 (11th Cir. 2008) (three

racially demeaning comments, two made in plaintiff’s presence and one she heard

about, insufficient to show hostile work environment); compare Miller, 277 F.3d at

1276 (supervisor’s ethnic slurs about employee were so frequent so as to permeate

the workplace, thus demonstrating hostile work environment).




                                          29
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 30 of 39




      Indeed, Bailey does not cite to a single slur or derogatory comment that, in

the most liberal of inferences, suggests that Wooten created a hostile work

environment based on Bailey’s race or national origin.           Wooten’s comment

regarding how Koreans were favored at DAS was not a derogatory statement about

Bailey’s race or national origin. The conduct Bailey complains about – Wooten’s

frequent criticisms of Bailey’s work, Wooten’s threatening manner, or use of curse

words at an off-site lunch – fall far short of creating an environment that “permeates”

the workplace with bigotry about Bailey’s race or national origin. See Miller, 277

F.3d at 1276. In fact, the work environment at issue largely involved only two

individuals – Wooten and Bailey – both of whom were African American females.

Simply put, Bailey has presented virtually no evidence of a work environment

permeated with racism or discriminatory animus to support a hostile work

environment.

      Therefore, the Court will GRANT summary judgment to DAS on Counts I,

III and IV of Bailey’s Complaint.

    C. Bailey’s Title VII and § 1981 Retaliation Claims

      Retaliation against an employee who engages in statutorily protected activity

is prohibited under both Title VII and § 1981. See 42 U.S.C. § 2000e–3(a); CBOCS

W., Inc. v. Humphries, 553 U.S. 442, 457 (2008) (concluding that § 1981

encompasses retaliation claims); Chapter 7 Tr. v. Gate Gourmet, Inc., 683 F.3d


                                          30
    Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 31 of 39




1249, 1257–58 (11th Cir. 2012). Claims for retaliation under both of these statutes,

as in substantive discrimination cases, proceed under the same prima facie

framework. E.g., Chapter 7 Tr., 683 F.3d at 1258; Brown v. Ala. Dep't of Transp.,

597 F.3d 1160, 1181, n. 6 (11th Cir. 2010); Bryant v. Jones, 575 F.3d 1281, 1307

(11th Cir. 2009). A plaintiff demonstrates a prima facie case of retaliation by

showing that (1) she engaged in protected conduct; (2) she suffered an adverse

employment action; and (3) there was a causal connection between the protected

conduct and the adverse employment action. Crawford v. Carroll, 529 F.3d at 970.

Once the plaintiff meets this burden, the employer has an opportunity to articulate a

legitimate non-retaliatory reason for its employment action, which the plaintiff can

rebut with evidence of pretext. Brown, 597 F.3d at 1181–82.

      DAS does not dispute that Bailey was subject to an adverse employment

action (her termination). DAS instead argues that Bailey has failed to establish that

she engaged in protected conduct, and even if she did, that she has failed to make

any causal connection between her termination and her engaging in protected

conduct. The Court will examine DAS’s arguments in that order.

             1. Bailey Did Not Engage in Protected Conduct

      DAS first argues that Bailey did not engage in protected conduct when Bailey

met with Mr. Uhm shortly before her termination. In particular, DAS notes that

Bailey did not tell Uhm that Wooten was discriminating against her due to her race


                                         31
    Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 32 of 39




or national origin, but rather, they only discussed generalized management-style

grievances about Wooten. The record proves this to be the case.

      Informal complaints to an employee’s superiors and the use of an employer’s

internal grievance procedures can qualify as protected conduct. See Rollins v. State

of Fla. Dep't of Law Enforcement, 868 F.2d 397, 400 (11th Cir. 1989). “A complaint

about an employment practice constitutes protected opposition only if the individual

explicitly or implicitly communicates a belief that the practice constitutes unlawful

employment discrimination.” EEOC Compl. Man. (CCH) §§ 8–II–B(2) (2006); see

Crawford v. Metro. Gov't of Nashville & Davidson Cty., Tenn., 555 U.S. 271, 276

(2009) (using the EEOC manual in interpreting the opposition clause of the

antiretaliation statute); see also Murphy v. City of Aventura, 383 F. App'x 915, 918

(11th Cir. 2010).

      While Bailey made complaints regarding Wooten’s behavior, there is no

evidence in the record that during Bailey’s meeting with Uhm she accused Wooten

of unlawful employment discrimination. See Brandon v. GlaxoSmithKline, LLC, No.

7:15-CV-01804-RDP, 2017 WL 2876184, at *17 (N.D. Ala. July 6, 2017) (citing

Murphy, 383 F. App’x at 918). The evidence presented by Bailey simply shows that

Bailey approached Uhm the Friday and Monday morning before her termination on

the belief that she was about to be fired by Wooten because of their confrontation.




                                         32
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 33 of 39




      To be classified as a statutorily protected activity, “the employee must still, at

the very least, communicate her belief that discrimination is occurring to the

employer, and cannot rely on the employer to infer that discrimination has occurred.”

Demers v. Adams Homes, Inc., 321 F. App’x 847, 852 (11th Cir. 2009) (internal

quotes omitted); see Jeronimus v. Polk County Opportunity Council, Inc., 145 F.

App’x 319, 326 (11th Cir. 2005) (a complaint “of being ‘singled out,’ being

subjected to ‘a campaign of harassment,’ and working in a ‘hostile environment’ ...

did not amount to protected conduct” where it “never suggested that this treatment

was in any way related to [the plaintiff's] race or sex”). Most plainly, “[a] complaint

about an employment practice constitutes protected opposition only if the individual

explicitly or implicitly communicates a belief that the practice constitutes unlawful

employment discrimination.” Murphy, 383 F. Appx 915, 918 (11th Cir. 2010)

(internal quotes omitted). Simply complaining that one feels “picked on” will not

suffice. Gosa v. Wal-Mart Stores E., LP, No. CV 16-0055-CG-B, 2017 WL 457198,

at *12 (S.D. Ala. Feb. 2, 2017) (citing Sitar v. Ind. Dep't of Tranps., 344 F.3d 720,

727 (7th Cir. 2003)). Yet, that is essentially what Bailey did here.

      Bailey’s arguments to the contrary are unavailing. Just because Bailey

invoked the phrase “hostile work environment” during her meeting with Uhm, did

not put Uhm on notice that Bailey was complaining about unlawful discrimination.

Bailey admits as much in her discovery responses when she stated that her


                                          33
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 34 of 39




complaints about Wooten were merely about Wooten’s management style and

unprofessional conduct. (Doc. 32-9, pp. 8-9.) These complaints to Uhm were

insufficient to trigger Title VII’s protections against retaliation.

      But even assuming that Bailey’s use of the phrase “hostile work environment”

in her discussion with Uhm is sufficient, Bailey must still show that her complaint

to Uhm about Wooten’s conduct was based on a “good faith reasonable belief” that

Wooten was engaged in unlawful discrimination. See Clover v. Total Sys. Servs.,

Inc., 176 F.3d 1346, 1351 (11th Cir. 1999). Bailey must show that she subjectively

believed that DAS engaged in unlawful discrimination and that her belief was

objectively reasonable in light of the facts and record present. See Howard v.

Walgreen Co., 605 F.3d 1239, 1244 (11th Cir. 2010); Binion v. PNC Bank, Nat'l

Ass'n, No. 7:14-CV-1140-TMP, 2017 WL 992179, at *13 (N.D. Ala. Mar. 15, 2017).

      “The objective reasonableness of an employee's belief that her employer has

engaged in an unlawful employment practice must be measured against existing

substantive law.” Clover, 176 F.3d at 1351 (citing Harper v. Blockbuster

Entertainment Corp., 139 F.3d 1385, 1388 n. 2 (11th Cir. 1998) (failure to charge

the employee who opposes an employment practice with substantive knowledge of

the law “would eviscerate the objective component of our reasonableness inquiry”)).

      Even if Bailey had a subjective belief that Wooten, as an African American,

was harassing and discriminating against her on the basis of Bailey’s race or national


                                           34
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 35 of 39




origin as an individual of African decent, this belief was not objectively reasonable

in light of the facts presented in the record. See Brown v. City of Opelika, 211 F.

App'x 862, 864 (11th Cir. 2006). Granted, an employer’s “intent may be difficult to

discern,” Reeves, 594 F.3d at 813, but “it is not objectively reasonable to presume

that, simply because an employee has been subjected to seemingly inexplicable

negative treatment, the true reason for the treatment must be unlawful

discrimination. In other words, it is not objectively reasonable to infer race or gender

discrimination merely from the lack of a clear reason for an employer’s mistreatment

of its employee,” Herron-Williams v. Alabama State Univ., No. 18-10875, 2020 WL

599301, at *8 (11th Cir. Feb. 7, 2020). As discussed supra, the allegations described

in Bailey’s communications to Uhm about Wooten are not nearly close enough to

unlawful discrimination to permit Bailey to draw such an inference as an objective

matter. See Herron-Williams, 2020 WL 599301, at *8.

             2.     Bailey Has Failed to Show a Causal Connection Regarding
                    Her Meeting with Uhm and Her Termination

      Even if the Court was to assume that Bailey engaged in protected conduct, she

still has failed to demonstrate a causal connection between her meeting with Uhm

and her termination minutes later by Wooten.

      A plaintiff making a retaliation claim under § 2000e-3(a) and § 1981 must

establish that her protected activity was a “but-for” cause of the alleged adverse

action by the employer. E.g., Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338,
                                          35
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 36 of 39




362 (2013); Brown v. CRST Malone, Inc., No. CV-12-BE-3954-S, 2014 WL

4681363, at *18-19 (N.D. Ala. Sept. 17, 2014). In other words, to survive summary

judgment here, there must be a genuine dispute that, but for Bailey’s meeting with

Uhm, Wooten would not have terminated Bailey. Herron-Williams, 2020 WL

599301, at *9.

      To establish a causal connection, a plaintiff must show that the decision-

makers were aware of the protected conduct and that the protected activity and the

adverse act were at least somewhat related and in close temporal proximity. See

Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004). Where, as here, the

plaintiff is attempting to prove retaliation through circumstantial evidence, close

temporal proximity between the protected activity and the adverse employment

action may be sufficient to prove the two events were not “wholly unrelated.” See

Gupta v. Fla. Bd. of Regents, 212 F.3d 571, 590 (11th Cir. 2000). Temporal

proximity must be “very close.” Thomas v. Cooper Lighting, Inc., 506 F.3d 1361,

1364 (11th Cir. 2007) (internal quotation marks omitted).

      Here, Bailey’s meeting with Uhm and her subsequent termination occurred

within a matter of minutes, so ostensibly there is no question that these events are

“very close” in temporal proximity. However, as the Eleventh Circuit has explained,

“temporal proximity alone is insufficient to create a genuine issue of fact as to causal

connection where there is unrebutted evidence that the decision maker did not have


                                          36
      Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 37 of 39




knowledge that the employee engaged in protected conduct.” Brungart v. BellSouth

Telecommunications, Inc., 231 F.3d 791, 799 (11th Cir. 2000) (citing Clover, 176

F.3d at 1355-56). As the Brungart court explained,

          In Clover the plaintiff, who brought a Title VII retaliation claim, had
          been informed the day after she engaged in protected conduct that she
          was going to be terminated, and later she was terminated.
          Notwithstanding the close temporal proximity between the protected
          conduct and the initial decision to terminate the plaintiff, we reversed
          the district court's denial of the defendant's motion for judgment as a
          matter of law on the retaliation claim. We did so because the plaintiff
          “failed to present sufficient evidence to establish that [the decision
          maker] was aware of her protected conduct.” Exactly the same situation
          is before us in this case, and the Clover decision compels the same
          result.

Id.

          Indeed, the same situation is before this Court as well. Even if, construing the

facts in favor of Bailey, Wooten was aware that Bailey was having a meeting with

Uhm, there is no evidence that shows Wooten was aware that Bailey was having a

meeting to complain about Wooten’s allegedly discriminatory behavior. See Clover,

176 F.3d at 1354-1355. Moreover, the discussion with Uhm came the Monday after

Wooten already had made the decision to terminate Bailey and after Bailey herself

believed her termination was imminent. “A jury finding that [Wooten] was aware

of [Bailey’s] protected conduct must be supported by reasonable inferences from the

evidence, not mere speculation.” Id. The Court will not engage in such speculation

either.


                                             37
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 38 of 39




      Therefore, because Bailey has failed to demonstrate a causal connection

between her meeting with Uhm and her termination, summary judgment is due to be

GRANTED as to Counts II and V of Bailey’s Complaint.

    D. Bailey’s State Law Claim Also Fails

      Finally, in Count VI, Bailey asserts a state law claim of negligent and wanton

hiring, training, retention and supervision.

      Under Alabama law, the tort of negligent or wanton hiring, training,

supervision, and retention requires a plaintiff to show an employer knew or should

have known its employee was incompetent. See Buckentin v. SunTrust Mortg.

Corp., 928 F. Supp. 2d 1273, 1288 (N.D. Ala. 2013) (discussing negligent and

wanton hiring, supervision, and retention); Armstrong Bus. Servs. v. AmSouth Bank,

817 So. 2d 665, 682 (Ala. 2001) (discussing negligent supervision); Brown v. Vanity

Fair Mills, Inc., 277 So. 2d 893, 895 (1973) (discussing negligent hiring, retention,

and entrustment).

      The tort also is predicated on “underlying tortious conduct of an employee.”

Stevenson v. Precision Standard, Inc., 762 So. 2d 820, 824 (Ala. 1999) (“That cause

of action, however, [is] predicated on the underlying tortious conduct of an

employee.”).    But Alabama does not recognize a common-law tort for race

discrimination or retaliation. See Thomas v. Util. Trailer Mfg. Co., No. 1:05-CV-

914-MEF, 2006 WL 2480057, at *3 (M.D. Ala. Aug. 28, 2006). There also is no


                                          38
     Case 2:17-cv-00732-RAH-WC Document 41 Filed 07/17/20 Page 39 of 39




reported Alabama case recognizing a common-law tort for national origin

discrimination or retaliation.

      And to the point, federal courts do not graft federal causes of action onto a

state law claim. See Guy v. Alabama Power Co., No. 2:13-CV-8-MHT, 2013 WL

3929858, at *3 (M.D. Ala. July 29, 2013); Thrasher v. Ivan Leonard Chevrolet, Inc.,

195 F. Supp. 2d 1314, 1320 (N.D. Ala. 2002) (finding that because Alabama does

not recognize a gender discrimination tort claim, plaintiff cannot maintain an action

for negligent supervision, training, and/or retention based upon conduct that is

employment discrimination).

      Because Bailey has not shown an underlying Alabama common-law tort as a

part of her negligent and wanton hiring, training and supervision claim, DAS is due

summary judgment on Count VI.

V. CONCLUSION

      For the foregoing reasons, it be and is hereby

      ORDERED that the Defendant’s Motion for Summary Judgment, (Doc. 30),

is GRANTED this case is DISMISSED with prejudice.

      A separate judgment shall issue.

      DONE, this 17th day of July, 2020.


                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE
                                         39
